      Case 4:19-cr-00679 Document 66 Filed on 07/23/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UNITED STATES DISTRICT COURT                              July 23, 2020
                            SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

    UNITED STATES OF AMERICA                   §
                                               §
           v.                                  §      Criminal No. 4:19-CR-679-01
                                               §
    STEVEN INBODY,                             §
                                               §
                          Defendant.           §

                                 ORDER OF DISMISSAL

        Before the Court is the Government’s Motion to Dismiss Charges Against Dr. Steven

Bryce Inbody. Upon review of the motion and due to the death of Dr. Steven Bryce Inbody,

the Government’s Motion to Dismiss Charges Against Dr. Steven Bryce Inbody is hereby

GRANTED.

       IT IS THEREFORE ORDERED that the charges in the Indictment filed on September 11,

2019 against the defendant, Dr. Steven Bryce Inbody, are DISMISSED with prejudice.


       IT IS SO ORDERED this 23rd day of       July            , 2020.



                                                   HONORABLE VANESSA GILMORE
                                                   UNITED STATES DISTRICT JUDGE
